Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 1 of 15 Page ID #:657



  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
      LUBEN ROMANOV, on behalf of                        Case No. 2:20-cv-2692
 11   himself and all others similarly situated,
                                                         PROTECTIVE ORDER –
 12                        Plaintiff,                    CONFIDENTIAL AND HIGHLY
                                                         CONFIDENTIAL DESIGNATIONS
 13                 vs.
                                                         [Discovery Document: Referred to
 14   AMAZON.COM SERVICES LLC, a                         Magistrate Judge Karen L. Stevenson]
      Delaware limited liability company; and
 15   DOES 1 through 20, inclusive,                      DISCOVERY MATTER
 16                        Defendant.
 17

 18

 19          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based on the

 20   parties’ Joint Stipulation and Proposed Protective Order (“Stipulation”) filed on March 22,

 21   2021, the terms of the protective order to which the parties have agreed are adopted as a

 22   protective order of this Court (which generally shall govern the pretrial phase of this action)

 23   except to the extent, as set forth below, that those terms have been modified by the Court’s

 24   amendment of paragraphs of 2(b), 8(d), 9(d), and 25 of the Stipulation.

 25

 26

 27

 28

                                                     1                            Case No. 2:20-cv-2692
                                            PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 2 of 15 Page ID #:658



  1       AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND MODIFIED
  2                                           BY THE COURT1
  3

  4          1.      GOOD CAUSE STATEMENT: This Proceeding is likely to involve proprietary
  5   business and confidential employee and client information for which special protection from
  6   public disclosure and from use for any purpose other than prosecution of this Proceeding is
  7   warranted;
  8          Such confidential and proprietary materials and information consist of, among other things,
  9   confidential business, commercial or financial information, private information of Defendant’s
 10   current and former employees who are not Parties to this Proceeding (including contact
 11   information, wage statements, payroll records and/or information regarding their separation from
 12   employment), and private information of Defendant’s technical and/or proprietary business
 13   operations that is generally unavailable to the public, or which may be privileged or otherwise
 14   protected from disclosure under state or federal statutes, court rules, case decisions or common
 15   law;
 16          Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
 17   disputes over confidentiality of discovery materials, to adequately protect information the Parties
 18   are entitled to keep confidential, to ensure that the Parties are permitted reasonable necessary uses
 19   of such material in preparation for and in the conduct of trial, to address their handling at the end
 20   of the litigation, and serve the ends of justice, a protective order for such information is justified
 21   in this Proceeding; It Is the intent of the Parties that information will not be designated as
 22   confidential for tactical reasons and that nothing be so designated without a good faith belief that
 23   it has been maintained in a confidential, non-public manner, and there is good cause why it should
 24   not be part of the public record of this case;
 25          2.      In this Stipulation and Protective Order, the words set forth below shall have the
 26   following meanings:
 27
      1
              The Court’s additions to the agreed terms of the Protective Order are generally indicated
 28   in bold typeface, and the Court’s deletions are indicated by lines through the text being deleted.

                                                        2                               Case No. 2:20-cv-2692
                                               PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 3 of 15 Page ID #:659



  1                     a.   “Proceeding” means the above-entitled proceeding, Luben Romanov v.
  2   Amazon.com Services LLC, United States District Court for the Central District of California Case
  3   No. 2:20-cv-2692.
  4                     b.   “Court” means the federal court Hon. Stanley Blumenfeld Jr., or any other
  5   judge to which this Proceeding may be assigned and its personnel. , including Court staff
  6   participating in such proceedings.
  7                     c.   “Confidential” means any Documents, Testimony, or Information which is
  8   in the possession of a Designating Party who believes in good faith that such Documents,
  9   Testimony, or Information is entitled to confidential treatment under applicable law. This
 10   includes, but is not limited to trade secrets; confidential business information, including
 11   competitive business information and/or proprietary information; information subject to state or
 12   federal privacy protections; and/or information subject to any other protections under local, state,
 13   or federal law.
 14                     d.   “Confidential Materials” means any Documents, Testimony, or Information
 15   as defined below designated as “Confidential” pursuant to the provisions of this Stipulation and
 16   Protective Order.
 17                     e.   “Highly Confidential” means any information which belongs to a
 18   Designating Party who believes in good faith that the Disclosure of such information to another
 19   Party or non-Party would create a substantial risk of serious financial or other injury that cannot
 20   be avoided by less restrictive means.
 21                     f.   “Highly Confidential Materials” means any Documents, Testimony, or
 22   Information, as defined below, designated as “Highly Confidential” pursuant to the provisions of
 23   this Stipulation and Protective Order.
 24                     g.   “Designating Party” means the Party that designates Documents,
 25   Testimony, or Information, as defined below, as “Confidential” or “Highly Confidential.”
 26                     h.   “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge, give,
 27   or make available Materials, or any part thereof, or any information contained therein.
 28                     i.   “Documents” means (i) any “Writing,” “Original,” and “Duplicate” as

                                                       3                              Case No. 2:20-cv-2692
                                               PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 4 of 15 Page ID #:660



  1   those terms are defined by California Evidence Code Sections 250, 255, and 260, which have been
  2   produced in discovery in this Proceeding by any person or entity, and (ii) any copies,
  3   reproductions, or summaries of all or any part of the foregoing.
  4                  j.      “Information” means the content of Documents or Testimony.
  5                  k.      “Testimony” means all depositions, declarations, or other testimony taken
  6   or used in this Proceeding.
  7          3.      The Designating Party shall have the right to designate as “Confidential” any
  8   Documents, Testimony, or Information that the Designating Party in good faith believes to contain
  9   non-public information that is entitled to confidential treatment under applicable law. The
 10   Designating Party shall have the right to designate as “Highly Confidential” only the non-public
 11   Documents, Testimony, or Information that the Designating Party in good faith believes would
 12   create a substantial risk of serious financial or other injury, if Disclosed to another Party or non-
 13   Party, and that such risk cannot be avoided by less restrictive means.
 14          4.      The entry of this Stipulation and Protective Order does not alter, waive, modify, or
 15   abridge any right, privilege, or protection otherwise available to any Party with respect to the
 16   discovery of matters, including but not limited to any Party’s right to assert the attorney-client
 17   privilege, the attorney work product doctrine, or other privileges, or any Party’s right to contest
 18   any such assertion.
 19          5.      Any Documents, Testimony, or Information to be designated as “Confidential” or
 20   “Highly Confidential” must be clearly so designated before the Document, Testimony, or
 21   Information is Disclosed or produced. If the Document, Testimony, or Information is Disclosed
 22   or produced by a non-Designating Party or non-Party, the Designating Party may retroactively
 23   designate the Document, Testimony, or Information as “Confidential” or “Highly Confidential”
 24   within thirty (30) days of disclosure or production by notifying all Parties and the producing party
 25   of the designation. The parties may agree that a case name and number are to be part of the
 26   “Highly Confidential” designation. The “Confidential” or “Highly Confidential” designation
 27   should not obscure or interfere with the legibility of the designated Information.
 28                  a.      For Documents (apart from transcripts of depositions or other pretrial or

                                                        4                              Case No. 2:20-cv-2692
                                              PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 5 of 15 Page ID #:661



  1   trial proceedings), the Designating Party must affix the legend “Confidential” or “Highly
  2   Confidential” on each page of any Document containing such designated material.
  3                  b.          For Testimony given in depositions the Designating Party may either:
  4                         i.      identify on the record, before the close of the deposition, all
  5                                 “Confidential or “Highly Confidential” Testimony, by specifying all
  6                                 portions of the Testimony that qualify as “Confidential” or “Highly
  7                                 Confidential;” or
  8                        ii.      designate the entirety of the Testimony at the deposition as
  9                                 “Confidential” or “Highly Confidential” (before the deposition is
 10                                 concluded) with the right to identify more specific portions of the
 11                                 Testimony as to which protection is sought within 30 days following
 12                                 receipt of the deposition transcript. In circumstances where portions of
 13                                 the deposition Testimony are designated for protection, the transcript
 14                                 pages containing “Confidential” or “Highly Confidential” Information
 15                                 may be separately bound by the court reporter, who must affix to the
 16                                 top of each page the legend “Confidential” or “Highly Confidential,” as
 17                                 instructed by the Designating Party.
 18                  c.          For Information produced in some form other than Documents, and for any
 19   other tangible items, including, without limitation, compact discs or DVDs, the Designating Party
 20   must affix in a prominent place on the exterior of the container or containers in which the
 21   Information or item is stored the legend “Confidential” or “Highly Confidential.” For Information
 22   where the legend “Confidential” or “Highly Confidential” cannot be affixed to the Document itself
 23   or on the exterior of a container, affixing the legend “Confidential” or “Highly Confidential” to
 24   the file name shall suffice to designate the Information “Confidential” or “Highly Confidential.”
 25   If only portions of the Information or item warrant protection, the Designating Party, to the extent
 26   practicable, shall identify the “Confidential” or “Highly Confidential” portions.
 27          6.      The inadvertent production by any of the undersigned Parties or non-Parties to the
 28   Proceedings of any Document, Testimony, or Information during discovery in this Proceeding

                                                          5                              Case No. 2:20-cv-2692
                                                 PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 6 of 15 Page ID #:662



  1   without a “Confidential” or “Highly Confidential” designation, shall be without prejudice to any
  2   claim that such item is “Confidential” or “Highly Confidential” and such Party shall not be held
  3   to have waived any rights by such inadvertent production. In the event that any Document,
  4   Testimony, or Information that is subject to a “Confidential” or “Highly Confidential” designation
  5   is inadvertently produced without such designation, the Party that inadvertently produced the
  6   document shall give written notice of such inadvertent production within twenty (20) days of
  7   discovery of the inadvertent production, together with a further copy of the subject Document,
  8   Testimony, or Information designated as “Confidential” or “Highly Confidential” (the
  9   “Inadvertent Production Notice”). Upon receipt of such Inadvertent Production Notice, the Party
 10   that received the inadvertently produced Document, Testimony, or Information shall promptly
 11   destroy the inadvertently produced Document, Testimony, or Information and all copies thereof,
 12   or, at the expense of the producing Party, return such together with all copies of such Document,
 13   Testimony or Information to counsel for the producing Party and shall retain only the
 14   “Confidential” or “Highly Confidential” materials. Should the receiving Party choose to destroy
 15   such inadvertently produced Document, Testimony, or Information, the receiving Party shall
 16   notify the producing Party in writing of such destruction within ten (10) days of receipt of written
 17   notice of the inadvertent production.
 18           7.      In the event that counsel for a Party receiving Documents, Testimony or
 19   Information in discovery designated as “Confidential” or “Highly Confidential” objects to such
 20   designation with respect to any or all of such items, said counsel shall initiate the dispute resolution
 21   process (and, if necessary, file a discovery motion) under Local Rule 37.1 et seq. Pending a
 22   resolution by the Court, any and all existing designations on the Documents, Testimony, or
 23   Information at issue in such a discovery motion shall remain in place. The Designating Party shall
 24   have the burden on any discovery motion of establishing the applicability of its “Confidential” or
 25   “Highly Confidential” designation. In the event that the Designation Objections are neither timely
 26   agreed to nor timely addressed in the discovery motion, then such Documents, Testimony, or
 27   Information shall be de-designated in accordance with the Designation Objection applicable to
 28   such material. Frivolous challenges to designations, including those made for an improper purpose

                                                         6                                Case No. 2:20-cv-2692
                                               PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 7 of 15 Page ID #:663



  1   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose the
  2   challenging party to sanctions.
  3          8.      Access to and/or Disclosure of Confidential Materials shall be permitted only to
  4   the following persons or entities:
  5                  a.      the Court;
  6                  b.      (1) Attorneys of record in the Proceeding and their affiliated attorneys,
  7   paralegals, clerical and secretarial staff employed by such attorneys who are actively involved in
  8   the Proceeding and are not employees of any Party; (2) In-house counsel to the undersigned Parties
  9   and the paralegal, clerical and secretarial staff employed by such counsel. Provided, however, that
 10   each non-lawyer given access to Confidential Materials shall be advised that such materials are
 11   being Disclosed pursuant to, and are subject to, the terms of this Stipulation and Protective Order
 12   and that they may not be Disclosed other than pursuant to its terms;
 13                  c.      those officers, directors, partners, members, employees and agents of all
 14   non-designating Parties that counsel for such Parties deems necessary to aid counsel in the
 15   prosecution and defense of this Proceeding; provided, however, that prior to the Disclosure of
 16   Confidential Materials to any such officer, director, partner, member, employee or agent, counsel
 17   for the Party making the Disclosure shall deliver a copy of this Stipulation and Protective Order to
 18   such person, shall explain that such person is bound to follow the terms of such Order, and shall
 19   secure the signature of such person on a statement in the form attached hereto as Exhibit A;
 20                  d.      court reporters in this Proceeding and their staff (whether at depositions,
 21   hearings, or any other proceeding);
 22                  e.      any deposition, trial, or hearing witness in the Proceeding who previously
 23   has had access to the Confidential Materials, or who is currently or was previously an officer,
 24   director, partner, member, employee or agent of an entity that has had access to the Confidential
 25   Materials;
 26                  f.      any deposition or non-trial hearing witness in the Proceeding who previously
 27   did not have access to the Confidential Materials; provided, however, that each such witness given
 28   access to Confidential Materials shall be advised that such materials are being Disclosed pursuant

                                                       7                              Case No. 2:20-cv-2692
                                             PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 8 of 15 Page ID #:664



  1   to, and are subject to, the terms of this Stipulation and Protective Order and that they may not be
  2   Disclosed other than pursuant to its terms;
  3                  g.      mock jury participants, provided, however, that prior to the Disclosure of
  4   Confidential Materials to any such mock jury participant, counsel for the Party making the
  5   Disclosure shall deliver a copy of this Stipulation and Protective Order to such person, shall explain
  6   that such person is bound to follow the terms of such Order, and shall secure the signature of such
  7   person on a statement in the form attached hereto as Exhibit A.
  8                  h.      outside experts or expert consultants consulted by the undersigned Parties or
  9   their counsel in connection with the Proceeding, whether or not retained to testify at any oral
 10   hearing; provided, however, that prior to the Disclosure of Confidential Materials to any such expert
 11   or expert consultant, counsel for the Party making the Disclosure shall deliver a copy of this
 12   Stipulation and Protective Order to such person, shall explain its terms to such person, and shall
 13   secure the signature of such person on a statement in the form attached hereto as Exhibit A. It shall
 14   be the obligation of counsel, upon learning of any breach or threatened breach of this Stipulation
 15   and Protective Order by any such expert or expert consultant, to promptly notify counsel for the
 16   Designating Party of such breach or threatened breach; and
 17                  i.      any other person or entity that the Designating Party agrees to in writing.
 18          9.      Access to and/or Disclosure of Highly Confidential Materials shall be permitted
 19   only to the following persons or entities:
 20                  a.      Trial Counsel for the Parties, their partners and associates, and staff and
 21   supporting personnel of such attorneys, such as paralegal assistants, secretarial, stenographic and
 22   clerical employees and contractors, and outside copying services, who are working on this
 23   Proceeding (or any further proceedings herein) under the direction of such attorneys and to whom
 24   it is necessary that the Highly Confidential Materials be Disclosed for purposes of this Proceeding.
 25   Such employees, assistants, contractors and agents to whom such access is permitted and/or
 26   Disclosure is made shall, prior to such access or Disclosure, be advised of, and become subject to,
 27   the provisions of this Protective Order. “Trial Counsel,” for purposes of this Paragraph, shall mean
 28   outside retained counsel and shall not include in-house counsel to the undersigned Parties and the

                                                        8                              Case No. 2:20-cv-2692
                                              PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 9 of 15 Page ID #:665



  1   paralegal, clerical and secretarial staff employed by such in-house counsel;
  2                  b.      outside experts or expert consultants consulted by the undersigned Parties
  3   or their counsel in connection with the Proceeding, whether or not retained to testify at any oral
  4   hearing; provided, however, that prior to the Disclosure of Highly Confidential Materials to any
  5   such expert or expert consultant, counsel for the Party making the Disclosure shall deliver a copy
  6   of this Stipulation and Protective Order to such person, shall explain its terms to such person, and
  7   shall secure the signature of such person on a statement in the form attached hereto as Exhibit A
  8   prior to the Disclosure of Highly Confidential Materials. It shall be the obligation of Trial Counsel,
  9   upon learning of any breach or threatened breach of this Stipulation and Protective Order by any
 10   such expert or expert consultant, to promptly notify Trial Counsel for the Designating Party of
 11   such breach or threatened breach;
 12                  c.      any person who authored, received, saw or was otherwise familiar with
 13   Documents, Testimony, or Information or thing designated “Highly Confidential,” including any
 14   person otherwise familiar with the Highly Confidential Information contained therein, but only to
 15   the extent of that person’s prior familiarity with the Highly Confidential Information;
 16                  d.      court reporters in this Proceeding and their staff (whether at depositions,
 17   hearings, or any other proceeding); and
 18                  e.      the Court.
 19          10.     Confidential Materials and Highly Confidential Materials shall be used by the
 20   persons or entities receiving them only for the purposes of prosecuting, defending, or attempting
 21   to settle the Proceeding, and shall not be used for any business or other purpose whatsoever,
 22   including in another action.
 23          11.     Any Party to the Proceeding (or other person subject to the terms of this Stipulation
 24   and Protective Order) may ask the Court, after appropriate notice to the other Parties to the
 25   Proceeding, to modify or grant relief from any provision of this Stipulation and Protective Order.
 26          12.     Entering into, agreeing to, and/or complying with the terms of this Stipulation and
 27   Protective Order shall not:
 28                  a.      operate as an admission by any person that any particular Document,

                                                        9                               Case No. 2:20-cv-2692
                                              PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 10 of 15 Page ID #:666



   1   Testimony, or Information marked “Confidential” or “Highly Confidential” contains or reflects
   2   trade secrets, proprietary, confidential or competitively sensitive business, commercial, financial
   3   or personal information; or
   4                  b.      prejudice in any way the right of any Party (or any other person subject to
   5   the terms of this Stipulation and Protective Order):
   6                         i.       to seek a determination by the Court of whether any particular
   7   Confidential Materials or Highly Confidential Materials should be subject to protection under the
   8   terms of this Stipulation and Protective Order; or
   9
                            ii.       to seek relief from the Court on appropriate notice to all other Parties
  10
       to the Proceeding from any provision(s) of this Stipulation and Protective Order, either generally
  11
       or as to any particular Document, Material or Information.
  12
              13.     Any Party to the Proceeding who has not executed this Stipulation and Protective
  13
       Order as of the time it is presented to the Court for signature may thereafter become a Party to this
  14
       Stipulation and Protective Order by its counsel’s signing and dating a copy thereof and filing the
  15
       same with the Court, and serving copies of such signed and dated copy upon the other Parties to
  16
       this Stipulation and Protective Order.
  17
              14.     Any Information that may be produced by a non-Party witness in discovery in the
  18
       Proceeding pursuant to subpoena or otherwise may be designated by such non-Party as
  19
       “Confidential” or “Highly Confidential” under the terms of this Stipulation and Protective Order,
  20
       and any such designation by a non-Party shall have the same force and effect, and create the same
  21
       duties and obligations, as if made by one of the undersigned Parties hereto. Any such designation
  22
       shall also function as consent by such producing non-Party to the authority of the Court in the
  23
       Proceeding to resolve and conclusively determine any motion or other application made by any
  24
       person or Party with respect to such designation, or any other matter otherwise arising under this
  25
       Stipulation and Protective Order.
  26
              15.     If any person subject to this Stipulation and Protective Order who has custody of
  27
       any Confidential Materials or Highly Confidential Materials receives a subpoena or other process
  28
       (“Subpoena”) from any government or other person or entity demanding production of such
                                                 10                          Case No. 2:20-cv-2692
                                                PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 11 of 15 Page ID #:667



   1   materials, the recipient of the Subpoena shall promptly give notice of the same by electronic mail
   2   transmission, followed by either express mail or overnight delivery to counsel of record for the
   3   Designating Party, and shall furnish such counsel with a copy of the Subpoena. Upon receipt of
   4   this notice, the Designating Party may, in its sole discretion and at its own cost, move to quash or
   5   limit the Subpoena, otherwise oppose production of the Confidential Materials or Highly
   6   Confidential Materials, and/or seek to obtain confidential treatment of such materials from the
   7   subpoenaing person or entity to the fullest extent available under law. The recipient of the
   8   Subpoena may not produce any Confidential Materials or Highly Confidential Materials pursuant
   9   to the Subpoena prior to the date specified for production on the Subpoena.
  10          16.     Nothing in this Stipulation and Protective Order shall be construed to preclude
  11   either Party from asserting in good faith that certain Confidential Materials or Highly Confidential
  12   Materials require additional protection. The Parties shall meet and confer to agree upon the terms
  13   of such additional protection or seek input or ruling from the Court. Moreover, nothing in this
  14   Protective Order shall be deemed to be a limit or waiver of the attorney-client privilege, the work
  15   product doctrine, or any other relevant privilege. Inadvertent production of privileged information
  16   shall not waive the privilege. If privileged information is inadvertently produced, the recipient
  17   agrees that, upon request from the producing party, it shall promptly return all copies of all
  18   documents containing the privileged information, delete any versions of the documents containing
  19   the privileged information on any database or computer filing system it maintains, and make no
  20   use of the privileged information.
  21          17.     If, after execution of this Stipulation and Protective Order, any Confidential
  22   Materials or Highly Confidential Materials submitted by a Designating Party under the terms of
  23   this Stipulation and Protective Order is Disclosed by a non-Designating Party to any person other
  24   than in the manner authorized by this Stipulation and Protective Order, the non-Designating Party
  25   responsible for the Disclosure shall (1) bring all pertinent facts relating to the Disclosure of such
  26   Confidential Materials or Highly Confidential Materials to the immediate attention of the
  27   Designating Party, (2) use its best efforts to retrieve all copies of the Confidential Materials or
  28   Highly Confidential Materials, (3) inform the person or persons to whom the Disclosures were

                                                        11                              Case No. 2:20-cv-2692
                                               PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 12 of 15 Page ID #:668



   1   made of all the terms of this Protective Order, and (4) request that such person or persons execute
   2   Exhibit A.
   3          18.     This Stipulation and Protective Order is entered into without prejudice to the right
   4   of any Party to knowingly waive the applicability of this Stipulation and Protective Order to any
   5   Confidential Materials or Highly Confidential Materials designated by that Party. If the
   6   Designating Party uses Confidential Materials or Highly Confidential Materials in a non-
   7   Confidential manner, then the Designating Party shall advise that the designation no longer
   8   applies.
   9          19.     A Party that seeks to file under seal any Confidential Materials or Highly
  10   Confidential Materials must comply with Civil Local Rule 79.5. Confidential Materials or Highly
  11   Confidential Materials may only be filed under seal pursuant to a court order authorizing the
  12   sealing of the specific Confidential Materials or Highly Confidential Materials at issue. If a Party’s
  13   request to file Confidential Materials or Highly Confidential Materials under seal is denied by the
  14   Court, then the Party receiving Confidential Materials or Highly Confidential Materials may file
  15   the information in the public record unless otherwise instructed by the Court.
  16          20.     The Parties shall meet and confer regarding the procedures for use of any
  17   Confidential Materials or Highly Confidential Materials at trial and shall move the Court for entry
  18   of an appropriate order.
  19          21.     Nothing in this Stipulation and Protective Order shall affect the admissibility into
  20   evidence of Confidential Materials or Highly Confidential Materials, or abridge the rights of any
  21   person to seek judicial review or to pursue other appropriate judicial action with respect to any
  22   ruling made by the Court concerning the issue of the status of any Confidential Materials or Highly
  23   Confidential Materials.
  24          22.     This Stipulation and Protective Order shall continue to be binding after the
  25   conclusion of this Proceeding and all subsequent proceedings arising from this Proceeding, except
  26   that a Party may seek the written permission of the Designating Party or may move the Court for
  27   relief from the provisions of this Stipulation and Protective Order. To the extent permitted by law,
  28   the Court shall retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective

                                                         12                              Case No. 2:20-cv-2692
                                               PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 13 of 15 Page ID #:669



   1   Order, even after the Proceeding is terminated.
   2          23.     Upon written request made within thirty (30) days after the settlement or other
   3   termination of the Proceeding, the undersigned Parties shall have thirty (30) days to either (a)
   4   promptly return to counsel for each Designating Party all Confidential Materials and Highly
   5   Confidential Materials, and all copies thereof (except that counsel for each Party may maintain in
   6   its files, in continuing compliance with the terms of this Stipulation and Protective Order, all work
   7   product, and one copy of each pleading filed with the Court and one copy of each deposition
   8   together with the exhibits marked at the deposition), (b) agree with counsel for the Designating
   9   Party upon appropriate methods and certification of destruction or other disposition of such
  10   materials, or (c) as to any Documents, Testimony, or other Information not addressed by sub-
  11   paragraphs (a) and (b), file a motion seeking a Court order regarding proper preservation of such
  12   Materials. To the extent permitted by law the Court shall retain continuing jurisdiction to review
  13   and rule upon the motion referred to in sub-paragraph (c) herein.
  14          24.     After this Stipulation and Protective Order has been signed by counsel for all
  15   Parties, it shall be presented to the Court for entry. Counsel agree to be bound by the terms set
  16   forth herein with regard to any Confidential Materials or Highly Confidential Materials that have
  17   been produced before the Court signs this Stipulation and Protective Order.
  18          25.     The Parties and all signatories to the Certification attached hereto as Exhibit A
  19   agree to be bound by this Stipulation and Protective Order pending its approval and entry by the
  20   Court. In the event that the Court modifies this Stipulation and Protective Order, or in the event
  21   that the Court enters a different Protective Order, the Parties agree to be bound by this Stipulation
  22   and Protective Order until such time as the Court may enter such a different Order. It is the Parties’
  23   intent to be bound by the terms of this Stipulation and Protective Order pending its entry so as to
  24   allow for immediate production of Confidential Materials and Highly Confidential Materials under
  25   the terms herein.
  26   \\
  27   \\
  28   \\

                                                         13                              Case No. 2:20-cv-2692
                                               PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 14 of 15 Page ID #:670



   1          26.     Any willful violation of this Protective Order may be punished by civil or criminal
   2   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary authorities, or
   3   other appropriate action at the discretion of the Court.
   4

   5          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   6

   7   Dated: March 23, 2021
   8                                                         ___________________________________
                                                                   KAREN L. STEVENSON
   9                                                         UNITED STATES MAGISTRATE JUDGE
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                        14                             Case No. 2:20-cv-2692
                                               PROTECTIVE ORDER
Case 2:20-cv-02692-SB-KS Document 35 Filed 03/23/21 Page 15 of 15 Page ID #:671



   1                                              EXHIBIT A
   2                     CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
   3          I hereby acknowledge that I, ___________________________________[NAME],
   4   ______________________________________________ [POSITION AND EMPLOYER], am
   5   about to receive Confidential Materials and/or Highly Confidential Materials supplied in
   6   connection with the Proceeding, Luben Romanov v. Amazon.com Services LLC, Case No. 2:20-
   7   cv-2692. I certify that I understand that the Confidential Materials and/or Highly Confidential
   8   Materials are provided to me subject to the terms and restrictions of the Stipulation and Protective
   9   Order filed in this Proceeding. I have been given a copy of the Stipulation and Protective Order; I
  10   have read it, and I agree to be bound by its terms.
  11          I understand that the Confidential Materials and Highly Confidential Materials, as
  12   defined in the Stipulation and Protective Order, including any notes or other records that may be
  13   made regarding any such materials, shall not be Disclosed to anyone except as expressly
  14   permitted by the Stipulation and Protective Order. I will not copy or use, except solely for the
  15   purposes of this Proceeding, any Confidential Materials or Highly Confidential Materials
  16   obtained pursuant to this Stipulation and Protective Order, except as provided therein or
  17   otherwise ordered by the Court in the Proceeding.
  18          I further understand that I am to retain all copies of all Confidential Materials and Highly
  19   Confidential Materials provided to me in the Proceeding in a secure manner, and that all copies
  20   of such materials are to remain in my personal custody until termination of my participation in
  21   this Proceeding, whereupon the copies of such materials will be returned to counsel who
  22   provided me with such materials.
  23          I declare under penalty of perjury, under the laws of the State of California, that the
  24   foregoing is true and correct. Executed this _____ day of ______, 20__, at ________________.
  25   DATED:_________________________               BY:     _________________________________
  26                                                         Signature___________________________
                                                             Title_______________________________
  27                                                         Address ____________________________
  28                                                         City, State, Zip _______________________
                                                             Telephone Number ____________________
                                                        15                              Case No. 2:20-cv-2692
                                               PROTECTIVE ORDER
